Citation Nr: 1634050	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to March 1969 and May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for PTSD and assigned a disability rating of 30 percent.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in March 2010. The fact that a VA examination is more than six years old is not a valid basis, unto itself, to provide the Veteran with another VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). In this case, however, the Veteran's representative indicated in the July 2016 informal hearing statement that his PTSD symptoms have worsened since the March 2010 VA examination. The Veteran's October 2011 statement also described a worsening of his PTSD symptoms. The Board finds these statements to be evidence of possible worsening since the last VA examination. Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected PTSD. Snuffer, 10 Vet. App. at 400.

In an October 2011 statement, the Veteran stated that his sole employment was doing menial tasks around his small town and described a work history of manual labor and frequent job changes due to his PTSD and chronic alcohol abuse related to his PTSD.  The Veteran is service-connected for PTSD, currently rated 30 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated as non-compensable.  While the evidence suggests that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the Board finds that additional development is needed to accurately determine the impact of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant private or VA treatment records after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented and the Veteran is properly notified.  

2. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940). All actions to obtain the requested statement should be documented fully in the claims file.

3. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered. 

The VA examiner should provide an opinion as to the extent of functional impairment caused by the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, given  his education and occupational experience, which could impact either daily living or industrial capacity. 

If it is determined that the Veteran is unable to obtain and retain substantially gainful employment, and the schedular requirements for TDIU have not been met, consider referring the claim for an extraschedular rating for TDIU to the Under Secretary for Benefits or the Director of Compensation Service.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




